Title: From Benjamin Franklin to Humphry Marshall, 18 March 1770
From: Franklin, Benjamin
To: Marshall, Humphry


Sir,
London, March 18. 1770
I was duly favoured with yours of Oct. 30, and glad to hear that some of the Colours on Experience were found useful. I show’d the Specimens you sent me to an ingenious skilful French Chemist, who has the Direction of the Royal Porcellane Manufacture at Seve near Paris, and he assured me that one of those white Earths would make a good Ingredient in that kind of Ware.
Our People in Philadelphia have done well in keeping, as you say they do, steady to their Agreements for Non Importation. The Duties on Paper, Glass and Colours, are now repealed; and if our Merchants continue their Resolutions another Year, there is good reason to believe all the rest will follow. Should any of the Merchants give way, and import, which I trust they will not, I hope the Country People will have the Good Sense and Spirit not to buy, and then the others will soon be weary of Importing. Certainly we are under small Obligation to the Merchants here, who grow rich by our Folly, and yet mov’d in this Affair but slowly; and under none to the Manufacturers, who refus’d to move at all. The Nation are all besotted with the Fancy that we cannot possibly do without them, and must of course comply at last. But if we encourage necessary Manufactures among ourselves, and refrain buying the Superfluities of other Countries, a few Years will make a surprizing Change in our favour, in the Plenty of real Money that must flow in among us, and the rising Value of our Estates. Immediately on the Receipt of your Letter, I ordered a Reflecting Telescope for you which was made accordingly. Dr. Fothergill had since desired me to add a Microscope and Thermometer, and will pay for the whole. They will go with Captain Falconer.
I thank you for the Seeds, with which I have oblig’d some curious Friends. I am, Sir, Your most obedient Servant,
B Franklin
Mr Humphry Marshall.
 
Addressed: To / Mr Humphry Marshall / Chester County / per Capt. Falconer / with a Box
